     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 1 of 11 Page ID #:1




 1 BRIAN T. DUNN, ESQ., State Bar No. 176502
      EDWARD M. LYMAN III ESQ., State Bar No. 248264
 2
      THE COCHRAN FIRM CALIFORNIA
 3    4929 Wilshire Boulevard, Suite 1010
 4
      Los Angeles, California 90010
      Telephone: (323) 435-8205
 5    Facsimile: (323) 282-5280
 6
      E-mail: bdunn@cochranfirm.com
      E-mail: elyman@cochranfirm.com
 7

 8 Attorneys for Plaintiff Charf Lloyd

 9

10                             UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA

12

13     CHARF LLOYD, an individual, by         CASE NO:____________________
14
       and through his Guardian ad Litem
       and Conservator, The Los Angeles       COMPLAINT FOR DAMAGES
15     County Public Guardian,
16                                            1. DEPRIVATIONS OF CIVIL
                  Plaintiff,                     RIGHTS, 42 U.S.C. §1983, BASED
17                                               ON UNREASONABLE USE OF
18          v.                                   FORCE

19     CITY OF LOS ANGELES, and               2. BATTERY
20     DOES 1-10, inclusive,

21                Defendants.                 3. NEGLIGENCE
22

23                                            DEMAND FOR JURY TRIAL
24

25

26

27

28
                                               1
                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 2 of 11 Page ID #:2




 1                                JURISDICTION AND VENUE
 2          1.     Jurisdiction is vested in this court under 28 U.S.C. § 1343(3)-(4) for
 3     violations of the 1871 Civil Rights Enforcement Act, as amended, including 42 U.S.C.
 4     §1983 and 28 U.S.C. §1331.
 5          2.     Venue is proper in the Central District of California under 28 U.S.C. § 1391
 6     (a)-(b).
 7                                            PARTIES
 8          3.     Plaintiff CHARF LLOYD (hereinafter referred to as “Plaintiff”) is,
 9     and at all relevant times mentioned herein was, a resident of the County of Los Angeles
10     and State of California. Plaintiff CHARF LLOYD appears herein through his duly
11     appointed Conservator and Guardian ad Litem, The Los Angeles County Public
12     Guardian.
13          4.     Defendant CITY OF LOS ANGELES (hereinafter “CITY”) is, and at all
14     relevant times mentioned herein was, a municipal entity or political subdivision of the
15     United States, organized and existing under the laws of the State of California.
16          5.     Plaintiff is informed and believes, and thereon alleges, that heretofore
17     unknown LOS ANGELES POLICE DEPARTMENT (“LAPD”) POLICE OFFICER(S)
18     (hereinafter “DOE OFFICER(S)”) are, and at all relevant times mentioned herein were,
19     residents of the County of Los Angeles and State of California. Further, at all times
20     relevant to the acts and omissions herein alleged, DOE OFFICER(S) were sworn police
21     officer(s) employed by the Defendant CITY and LAPD, and were acting under color of
22     state law and in the course and scope of their employment with the CITY and the
23     LAPD.
24          6.     On or around November 25, 2020, a timely Claim for Damages was
25     submitted to the City of Los Angeles, in substantial compliance with California
26     Government Code §910, et seq. At the time of the filing of this Complaint, said Claim
27     has been denied.
28          7.     Plaintiff is unaware of the true names and capacities of those Defendants
                                                   2
                                        COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 3 of 11 Page ID #:3




 1     named herein as DOE Defendants. Plaintiff will amend this Complaint to allege said
 2     Defendants’ true names and capacities when that information becomes known to him.
 3     Plaintiff is informed, believes, and thereon alleges that these DOE Defendants are
 4     legally responsible and liable for the incident, injuries, and damages hereinafter set
 5     forth, and that each of said Defendants proximately caused the injuries and damages by
 6     reason of negligent, careless, deliberately indifferent, intentional, wilful, or wanton
 7     misconduct, including the negligent, careless, deliberately indifferent, intentional,
 8     wilful, or wanton misconduct in creating and otherwise causing the incidents,
 9     conditions, and circumstances hereinafter set forth, or by reason of direct or imputed
10     negligence or vicarious fault or breach of duty arising out of the matters herein alleged.
11     Plaintiff will seek leave to amend this Complaint to set forth said true names and
12     identities of the unknown named DOE Defendants when they are ascertained.
13          8.    Each of the individual Defendants sued herein is sued both in his or her
14     individual and personal capacity, as well as in his or her official capacity.
15          9.    Plaintiff is informed, believes, and thereon alleges that at all times herein
16     mentioned, each of the Defendants was the agent and/or employee and/or co-
17     conspirator of each of the remaining Defendants, and in doing the things hereinafter
18     alleged, was acting within the scope of such agency, employment, and/or conspiracy
19     and with the permission and consent of other co-Defendants.
20                            FACTS COMMON TO ALL COUNTS
21          10.   This Complaint concerns the unjustified deployment of a less-lethal
22     projectile against Plaintiff by an unknown LAPD Officer, which occurred during the
23     evening hours of Tuesday, June 2, 2020, in or around the intersection of Broadway and
24     5th Street in the City and County of Los Angeles, and State of California. On that
25     evening, Plaintiff CHARF LLOYD (“Plaintiff”), was peacefully present in or around
26     the intersection when unknown defendant police officers, including Defendant DOE
27     OFFICER(S), while acting under color of state law and in the course and scope of their
28     employment with the City of Los Angeles (“CITY”) and the Los Angeles Police
                                                    3
                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 4 of 11 Page ID #:4




 1     Department (“LAPD”) negligently assessed the circumstances presented to them, and
 2     confronted Plaintiff without having probable cause or reasonable suspicion to believe
 3     that Plaintiff had committed any crime, or would commit any crime in the future.
 4          11.   Without warning, Defendant DOE OFFICER(S) proceeded to assault and
 5     batter Plaintiff by acts which included, but were not limited to, unjustifiably deploying
 6     projectile rounds at the person of Plaintiff, which struck Plaintiff, in his head, inflicting
 7     severe and permanent injuries to Plaintiff's head and eye. Following the shooting, the
 8     involved officer(s) denied medical care to Plaintiff in a manner that demonstrated
 9     deliberate indifference to his constitutional rights. At no time during the course of these
10     events did Plaintiff pose any reasonable or credible threat of violence to any police
11     officer, nor did he do anything to justify the force used against him, and the same was
12     excessive, unnecessary, and unlawful.
13          12.   The subject incident occurred during, and in response to, Plaintiff’s exercise
14     of his rights under the state and federal constitutions to peacefully assemble in a public
15     place. Both prior to and during the time in which he was shot, Plaintiff was not armed
16     with any kind of weapon, and posed no reasonable or credible threat of violence to
17     Defendant DOE OFFICER(S), nor to any other individual. Both prior to and during the
18     time in which he was shot, Plaintiff made no aggressive movements, no gestures, and
19     no physical movements which would suggest to a reasonable police officer that he was
20     armed with any kind of weapon, or had the will, or the ability to inflict substantial
21     bodily harm against any individual. Both prior to and during the time in which
22     Defendant DOE OFFICER(S) shot Plaintiff were not faced with any circumstances
23     which would have led a reasonable police officer to believe that Plaintiff posed the risk
24     of injury to any person.
25          13.   Both prior to and during the time in which Plaintiff was assaulted and
26     battered by Defendant DOE OFFICER(S), Plaintiff was not armed with any kind of
27     weapon, and posed no reasonable or credible threat of violence or injury to Defendant
28     DOE OFFICER(S), nor to any other individual. Both prior to and during the time in
                                                    4
                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 5 of 11 Page ID #:5




 1     which Plaintiff assaulted and battered by Defendant DOE OFFICER(S), Plaintiff made
 2     no aggressive movements, furtive gestures, or physical movements which would
 3     suggest to a reasonable police officer that he was armed with any kind of weapon, or
 4     had the will, or the ability, to inflict bodily harm or death against any individual. Both
 5     prior to and during the time in which Plaintiff was stopped, detained, and assaulted and
 6     battered by Defendant DOE OFFICER(S), Plaintiff was not actively resisting the
 7     involved officers nor obstructing the officers in the performance of their duties, was not
 8     fleeing or attempting to flee from the involved officers, and was not undertaking any
 9     actions which would have led a reasonable police officer to believe that he posed the
10     risk of violence or injury to any person.
11          14.   Plaintiff further contends that Defendant DOE OFFICER(S) were
12     negligently hired, trained, and retained by the CITY and LAPD, in that it was plainly
13     obvious to the CITY and LAPD that Defendant DOE OFFICER(S) were dangerous and
14     violent employees, prone to discharge less lethal projectile rounds without reasonable
15     justification, and in a manner that demonstrates callous disregard for the rights and
16     safety of third parties, and to assault, batter, and threaten persons exercising their
17     constitutional rights which include, but are not limited to, the right of public assembly
18     guaranteed under state and federal constitutional provisions.
19          15.   Both prior to and during the subject incident, Defendant DOE
20     OFFICER(S) had a demonstrated propensity to unreasonably threaten citizens with
21     the excessive and unreasonable use of, and threatened use of, police force, including
22     force inflicted by less lethal projectile rounds, and/or use unnecessary, unreasonable,
23     deadly, and/or unlawful physical force without reasonable justification, all of which
24     was a further proximate cause of the injuries sustained by Plaintiff as a result of the
25     subject officer-involved use of force. Plaintiff further contends that the injuries he
26     sustained as a result of the subject officer-involved shooting incident were the
27     proximate result of unconstitutional, unlawful, and negligent policies and customs of
28     the CITY and LAPD which include, but are not limited to, unjustifiably using
                                                    5
                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 6 of 11 Page ID #:6




 1     excessive force against persons exercising their constitutionally guaranteed rights of
 2     freedom of assembly, unjustifiably using deadly and non-deadly force against
 3     unarmed and non-dangerous citizens, inadequately training and supervising officers
 4     with respect to the reasonable and proper use of less lethal weapons systems, and
 5     inadequately training and supervising officers with respect to the reasonable and
 6     proper police procedures for protecting the safety of non-dangerous demonstrators and
 7     citizens during civil demonstrations, inadequately maintaining defective weapons
 8     systems prone to malfunction when deploying less lethal rounds, as well as adopting a
 9     policy of the deliberate and conscious approval, endorsement, and ratification of
10     unconstitutional uses of less lethal and deadly force, authorized and ratified by
11     policymakers and police supervisors within the CITY and LAPD.
12                             FOR THE FIRST CAUSE OF ACTION
13           By Plaintiff Against Defendant Does 1-10, for Violations of Civil Rights
14                [42 U.S.C. § 1983 - Based on Unreasonable Use of Deadly Force]
15          16.    Plaintiff restates and incorporates by reference the foregoing paragraphs of
16     this Complaint as if set forth in full at this point.
17          17.    This cause of action is set forth herein to redress the deprivation, under color
18     of statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,
19     privileges, and/or immunities secured to Plaintiff by the Fourth Amendment to the
20     Constitution of the United States, including, but not limited to, the right to be free from
21     unreasonable governmental seizures of his person.
22          18.    Plaintiff had the right to be free from unreasonable governmental seizures of
23     his person, a right which was secured to Plaintiff by the provisions of the Fourth
24     Amendment to the United States Constitution, and by 42 U.S.C.§ 1983, which, as
25     described herein, was violated by the wrongful conduct of Defendant DOE
26     OFFICER(S), which proximately caused severe injuries to Plaintiff, including, but not
27     limited to, severe and permanent injuries to Plaintiff’s head and eye.
28          19.    Plaintiff is informed, believes, and thereupon alleges, that in unreasonably
                                                      6
                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 7 of 11 Page ID #:7




 1     seizing his person, as described in the foregoing paragraphs of this Complaint,
 2     Defendant DOE OFFICER(S) acted outside the scope of their jurisdiction and without
 3     authorization of law, and acted wilfully, maliciously, knowingly, with reckless
 4     disregard and callous indifference to the known consequences of their acts and
 5     omissions, and purposefully with the intent to deprive Plaintiff of his federally protected
 6     rights and privileges, and did in fact violate the aforementioned rights and privileges,
 7     thereby warranting punitive and exemplary damages against Defendant DOE
 8     OFFICER(S) in an amount to be proven at the trial of this matter.
 9          20.   As a direct and proximate result of the wrongful, intentional, and malicious
10     acts and omissions of Defendant DOE OFFICER(S), Plaintiff was shot and suffered
11     severe and traumatic injuries which include, but are not limited to, a gunshot wound to
12     his head and eye.
13          21.   As a further direct and proximate result of the wrongful, intentional, and
14     malicious acts and omissions of Defendant DOE OFFICER(S), Plaintiff was placed in
15     great fear for his life and physical well being, and has suffered and continues to suffer
16     extreme and severe mental anguish, as well as great mental and physical pain and
17     injury, all to his damage in a sum to be determined at trial.
18          22.   As a further proximate result of the wrongful, intentional, and malicious acts
19     and omissions of Defendant DOE OFFICER(S), Plaintiff was required to employ, and
20     did in fact employ, physicians and surgeons to examine, treat, and care for him, and has
21     incurred and continues to incur expenses for emergent and other medical services,
22     treatment and care in an amount according to proof at trial.
23          23.   Plaintiff is entitled to and hereby demands costs, attorneys’ fees, and
24     expenses pursuant to 42 U.S.C. § 1988.
25                          FOR THE SECOND CAUSE OF ACTION
26                         By Plaintiff Against All Defendants for Battery
27                  [Cal. Gov’t Code §§ 815.2(a), 820(a); Cal. Civ. Code § 43]
28          24.   Plaintiff restates and incorporates by reference the foregoing paragraphs of
                                                   7
                                        COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 8 of 11 Page ID #:8




 1     this Complaint as if set forth in full at this point.
 2          25.    All claims asserted herein against the Defendant CITY are presented
 3     pursuant to the CITY’S vicarious liability for acts and omissions of municipal
 4     employees undertaken in the course and scope of their employment pursuant to
 5     California Government Code §§ 815.2(a) and 820(a).
 6          26.    Plaintiff is informed, believes, and thereupon alleges, that in assaulting and
 7     battering him, as described in the foregoing paragraphs of this Complaint, Defendant
 8     DOE OFFICER(S) acted outside the scope of their jurisdiction and without
 9     authorization of law, and acted wilfully, maliciously, knowingly, with reckless
10     disregard and callous indifference to the known consequences of his acts and omissions,
11     and purposefully with the intent to deprive Plaintiff of his protected rights and
12     privileges, and did in fact violate the aforementioned rights and privileges, thereby
13     warranting punitive and exemplary damages against Defendant DOE OFFICER(S) in
14     an amount to be proven at the trial of this matter.
15          27.    As a direct and proximate result of the wrongful, intentional, and malicious
16     acts and omissions of Defendant DOE OFFICER(S), Plaintiff was shot, and suffered
17     severe and traumatic injuries which include, but are not limited to, a gunshot wound to
18     his head and eye.
19          28.    As a further direct and proximate result of the wrongful, intentional, and
20     malicious acts and omissions of Defendant DOE OFFICER(S), Plaintiff was placed in
21     great fear for his life and physical well being, and has suffered and continues to suffer
22     extreme and severe mental anguish, as well as great mental and physical pain and
23     injury, all to his damage in a sum to be determined at trial.
24          29.    As a further proximate result of the wrongful, intentional, and malicious acts
25     and omissions of Defendant DOE OFFICER(S), Plaintiff was required to employ, and
26     did in fact employ, physicians and surgeons to examine, treat, and care for him, and has
27     incurred and continues to incur expenses for emergent and other medical services,
28     treatment and care in an amount according to proof at trial.
                                                      8
                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 9 of 11 Page ID #:9




 1                            FOR THE THIRD CAUSE OF ACTION
 2                       By Plaintiff Against all Defendants for Negligence
 3                              [Cal. Gov’t Code §§ 815.2(a), 820(a)])
 4          30.    Plaintiff restates and incorporates by reference the foregoing paragraphs of
 5     this Complaint as if set forth in full at this point.
 6          31.    All claims asserted herein against the Defendant CITY are presented
 7     pursuant to the Defendant CITY’S vicarious liability for acts and omissions of
 8     municipal employees undertaken in the course and scope of their employment pursuant
 9     to California Government Code §§ 815.2(a) and 820(a).
10          32.    Plaintiff is informed and believes, and thereupon alleges, that on and before
11     the incident, Defendant DOE OFFICER(S) and the other heretofore unknown named
12     LAPD officers had a duty to exercise the reasonable and ordinary care which would be
13     expected of similarly situated peace officers in the use of deadly force, and had a duty
14     to exercise the reasonable and ordinary care which would be expected of similarly
15     situated peace officers in the execution of police tactics and police procedures in
16     approaching and/or attempting to detain unarmed, non-dangerous civilians and suspects.
17     Notwithstanding each of these duties, Defendant DOE OFFICER(S) failed to exercise
18     reasonable and ordinary care in committing the acts alleged herein, by actions and
19     inactions which include, but are not limited to, negligently failing to determine the fact
20     that Plaintiff posed no immediate threat of bodily injury or death to any person at the
21     time that he was shot in the head and eye; negligently inflicting physical injury upon
22     Plaintiff, as described herein; negligently employing deadly force against Plaintiff when
23     the same was unnecessary and unlawful; negligently failing to utilize additional
24     departmental resources during the detention of Plaintiff; negligently failing to utilize
25     available forms of cover and concealment during the detention of Plaintiff; negligently
26     failing to communicate and/or effectively communicate with departmental personnel on
27     scene and other departmental personnel and resources during the detention of Plaintiff;
28     negligently failing to utilize less than lethal force options and other alternatives less
                                                      9
                                          COMPLAINT FOR DAMAGES
 Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 10 of 11 Page ID #:10




 1   intrusive than deadly force during the detention of Plaintiff; negligently employing a
 2   tactical response during the detention of Plaintiff that resulted in the unnecessary and
 3   preventable shooting of Plaintiff; and negligently employing unreasonable and
 4   potentially deadly force against an individual in contravention of the policies of the
 5   LAPD. All of these negligent acts proximately caused Plaintiff’s injuries, which
 6   include, but are not limited to, severe and traumatic injuries to Plaintiff’s head and eye.
 7        33.   As a direct and proximate result of the negligent acts and omissions of
 8   Defendant DOE OFFICER(S) and the other heretofore unknown named LAPD officers,
 9   and each of them, Plaintiff suffered severe and traumatic injuries which include, but are
10   not limited to, a severe, debilitating, and disfiguring wound to his head and eye.
11        34.   As a further direct and proximate result of the negligent acts and omissions
12   of Defendant DOE OFFICER(S) and the other heretofore unknown named LAPD
13   officers, and each of them, Plaintiff was placed in great fear for his life and physical
14   well being, and has suffered and continues to suffer extreme and severe mental anguish,
15   as well as great mental and physical pain and injury, all to his damage in a sum to be
16   determined at trial.
17        35.   As a further proximate result of the negligent acts and omissions of
18   Defendant DOE OFFICER(S) and the other heretofore unknown named LAPD officers,
19   and each of them, Plaintiff was required to employ, and did in fact employ, physicians
20   and surgeons to examine, treat, and care for him, and has incurred and continues to
21   incur expenses for emergent and other medical services, treatment and care in an
22   amount according to proof at trial.
23        36.   Plaintiff is informed and believes, and thereupon alleges, that as a further
24   proximate result of the negligent acts and omissions of Defendant DOE OFFICER(S)
25   and the other heretofore unknown named LAPD officers, and each of them, Plaintiff has
26   lost earning capacity in an amount according to proof at trial, and will lose wages and
27   earnings in the future in an amount according to proof at trial.
28   //
                                                 10
                                      COMPLAINT FOR DAMAGES
 Case 2:21-cv-06229-FMO-JDE Document 1 Filed 08/02/21 Page 11 of 11 Page ID #:11




 1                                           PRAYER
 2   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 3       1. For general and special damages in an amount according to proof at trial;
 4       2. For medical and related expenses according to proof at trial;
 5       3. For costs of suit incurred herein;
 6       4. For attorneys’ fees incurred herein, as provided by law;
 7       5. For punitive damages against the individual Defendants in their individual
 8          capacities in an amount according to proof at trial; and
 9       6. For such other and further relief as the Court deems just and proper.
10

11                                     JURY DEMAND
12   Plaintiff hereby demands that a jury be empaneled for the trial of this matter.
13

14   DATED: August 2, 2021                       Respectfully submitted,
15                                               THE COCHRAN FIRM CALIFORNIA
16

17                                     By:        /s/ Brian T. Dunn
18                                                  BRIAN T. DUNN
                                                    EDWARD M. LYMAN
19
                                                    Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28
                                                  11
                                     COMPLAINT FOR DAMAGES
